Citation Nr: 1139326	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-30 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating higher than 30 percent, from August 1, 2007, forward, for status post right knee replacement,.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to  January 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2008 substantive appeal, the Veteran requested a hearing to be held at a local VA office before a member of the Board.  By letter sent in October 2010, the RO informed him that a Travel Board hearing had been scheduled in December 9, 2010.  He did not attend the hearing.  However, on December 7, 2010 the Veteran telephoned VA to request that the hearing be rescheduled.  

In a September 2011 letter, the Veteran's representative informed the undersigned that the Veteran was unable to attend the scheduled hearing because of a death in the family.  The Board finds that the Veteran has demonstrated good cause for not attending the December 9, 2010 hearing, the cause was one that it would have been impossible for the Veteran to submit a timely request for postponement, and the December 7, 2010 memorialized telephone contact supplemented by the September 2011 letter is sufficient to constitute a timely motion for a new hearing.  See 38 C.F.R. § 20.704(d) (2011).  The motion is granted and therefore a remand is necessary so that the Veteran can be scheduled for a hearing before a member of the Board.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in the order that the request was received.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


